DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, 11, and 13-15 of U.S. Patent No. 11,184,907 (herein called “the ’907 Patent”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims (from the perspective of a network entity) would have been obvious to one of ordinary skill in the art at the time the application was filed based on the very similar claims of the ’907 Patent (from the perspective of a user equipment).  That is, the network entity based claims of the present invention are the mirror image of the user equipment claims of the ’907 Patent and would have been obvious to one or ordinary skill in the art.  
In particular, in claim 1 of the present application, claim 13 of the ’907 Patent discloses an apparatus comprising: 
a transceiver that (see 23:46)
transmits a configured-grant configuration that configures a periodic plurality of uplink repetition bundles with each uplink repetition bundle including a number of physical uplink shared channel repetitions, where the periodic plurality of uplink repetition bundles comprises a plurality of transmission occasions (see 23:47-53, which discloses a UE performing the receiving of the information transmitted in this limitation), and 
receives a first transport block in uplink resources corresponding to at least a portion of an uplink repetition bundle of the periodic plurality of uplink repetition bundles (see 23:54-57, which discloses a UE performing the transmitting of the information received in this step); and 
a controller coupled to the transceiver (see 24:1), where the controller 
determines an indication (see 23:58, which describes a UE receiving this indication), and 
transmits the indication (see 23:58, which describes a UE receiving this indication), 
wherein the transceiver, receives a second transport block in a transmission occasion, where the second transport block includes different data from the first transport block, and where the transmission occasion is determined based on the indication and among the plurality of transmission occasions of the periodic plurality of uplink repetition bundles (see 24:2-10, which describes the UE determining the transmit occasion and transmitting on the transmit occasion that is analogous to the receiving of the second transport block in this limitation), 
wherein the transmission occasion comprises a second transmission occasion to transmit the second transport block (see 24:11-13), 31Docket No: SMM920180040-US-CNT 
wherein the transmission of the first transport block is stopped at a first transmission occasion, where the first transmission occasion is before the second transmission occasion (see 24:14-17), and 
wherein reception of the second transport block is delayed until a next uplink repetition bundle based on a field in the indication (see 24:18-22).
It would have been obvious to one of ordinary skill in the art to create the analogous network device to the user equipment of claim 16 of the ’907 Patent.  The rationale for doing so would have been to have another device for the user equipment to successfully perform the communications described in the claims of the ’907 Patent.  

Regarding claim 9 of the present application, claim 1 of the ’907 Patent discloses a method at a network entity, the method comprising: 
transmitting a configured-grant configuration that configures a periodic plurality of uplink repetition bundles with each uplink repetition bundle including a number of physical uplink shared channel repetitions, where the periodic plurality of uplink repetition bundles comprises a plurality of transmission occasions  (see 22:6-12, which discloses a UE performing the receiving of the information transmitted in this limitation); 
receiving a first transport block in uplink resources corresponding to at least a portion of an uplink repetition bundle of the periodic plurality of uplink repetition bundles (see 22:13-16, which discloses a UE performing the transmitting of the information received in this step); 
determining an indication (see 22:17, which describes a UE receiving this indication); 
transmitting the indication (see 22:17, which describes a UE receiving this indication); and 
receiving a second transport block in a transmission occasion, where the second transport block includes different data from the first transport block, and where the transmission occasion is determined based on the indication and among the plurality of transmission occasions of the periodic plurality of uplink repetition bundles (see 2:18-26, which describes the UE determining the transmit occasion and transmitting on the transmit occasion that is analogous to the receiving of the second transport block in this limitation), 
wherein the transmission occasion comprises a second transmission occasion to transmit the second transport block (see 22:27-29), 
wherein the transmission of the first transport block is stopped at a first transmission occasion, where the first transmission occasion is before the second transmission occasion (see 22:30-33), and 
wherein reception of the second transport block is delayed until a next uplink repetition bundle based on a field in the indication (see 22:34-38).
It would have been obvious to one of ordinary skill in the art to create the analogous network device to the user equipment of claim 16 of the ’907 Patent.  The rationale for doing so would have been to have another device for the user equipment to successfully perform the communications described in the claims of the ’907 Patent.  

Regarding claim 2 of the present invention, claim 14 of the ’907 Patent discloses the analogous limitation from a user equipment point of view and would have been obvious to one of ordinary skill in the art.  

Regarding claim 3 of the present invention, claim 3 of the ’907 Patent discloses the analogous limitation from a user equipment point of view and would have been obvious to one of ordinary skill in the art.  That is, claim 1 of the ’907 Patent discloses a method that is analogous to the apparatus of claim 13 of the ’907 Patent.  Claim 1 of the present application would also have been obvious to one of ordinary skill in the art in view of claim 1 of the ’907 Patent.  That is, the additional differences of the transceiver and controller would have been obvious.  The additional rational for this change would have been to implement the method in a device using conventional and thus less expensive hardware and software.  Then, claim 3 of the ’907 Patent further discloses the limitations of claim 3 of the present application.  

Regarding claim 4 of the present invention, claim 15 of the ’907 Patent discloses the analogous limitation from a user equipment point of view and would have been obvious to one of ordinary skill in the art.  

Regarding claim 5 of the present invention, claim 5 of the ’907 Patent discloses the analogous limitation from a user equipment point of view and would have been obvious to one of ordinary skill in the art.  That is, claim 1 of the ’907 Patent discloses a method that is analogous to the apparatus of claim 13 of the ’907 Patent.  Claim 1 of the present application would also have been obvious to one of ordinary skill in the art in view of claim 1 of the ’907 Patent.  That is, the additional differences of the transceiver and controller would have been obvious.  The additional rational for this change would have been to implement the method in a device using conventional and thus less expensive hardware and software.  Then, claim 5 of the ’907 Patent further discloses the limitations of claim 5 of the present application.  

Regarding claim 6 of the present invention, claim 6 of the ’907 Patent discloses the analogous limitation from a user equipment point of view and would have been obvious to one of ordinary skill in the art.  That is, claim 1 of the ’907 Patent discloses a method that is analogous to the apparatus of claim 13 of the ’907 Patent.  Claim 1 of the present application would also have been obvious to one of ordinary skill in the art in view of claim 1 of the ’907 Patent.  That is, the additional differences of the transceiver and controller would have been obvious.  The additional rational for this change would have been to implement the method in a device using conventional and thus less expensive hardware and software.  Then, claim 6 of the ’907 Patent further discloses the limitations of claim 6 of the present application.  

Regarding claim 7 of the present invention, claim 10 of the ’907 Patent discloses the analogous limitation from a user equipment point of view and would have been obvious to one of ordinary skill in the art.  That is, claim 1 of the ’907 Patent discloses a method that is analogous to the apparatus of claim 13 of the ’907 Patent.  Claim 1 of the present application would also have been obvious to one of ordinary skill in the art in view of claim 1 of the ’907 Patent.  That is, the additional differences of the transceiver and controller would have been obvious.  The additional rational for this change would have been to implement the method in a device using conventional and thus less expensive hardware and software.  Then, claim 7 of the ’907 Patent further discloses the limitations of claim 10 of the present application.  

Regarding claim 8 of the present invention, claim 11 of the ’907 Patent discloses the analogous limitation from a user equipment point of view and would have been obvious to one of ordinary skill in the art.  That is, claim 1 of the ’907 Patent discloses a method that is analogous to the apparatus of claim 13 of the ’907 Patent.  Claim 1 of the present application would also have been obvious to one of ordinary skill in the art in view of claim 1 of the ’907 Patent.  That is, the additional differences of the transceiver and controller would have been obvious.  The additional rational for this change would have been to implement the method in a device using conventional and thus less expensive hardware and software.  Then, claim 8 of the ’907 Patent further discloses the limitations of claim 11 of the present application.  

Regarding claim 10 of the present invention, claim 2 of the ’907 Patent discloses the analogous limitation from a user equipment point of view and would have been obvious to one of ordinary skill in the art.  

Regarding claim 11 of the present invention, claim 3 of the ’907 Patent discloses the analogous limitation from a user equipment point of view and would have been obvious to one of ordinary skill in the art.  

Regarding claim 12 of the present invention, claim 4 of the ’907 Patent discloses the analogous limitation from a user equipment point of view and would have been obvious to one of ordinary skill in the art.  

Regarding claim 13 of the present invention, claim 5 of the ’907 Patent discloses the analogous limitation from a user equipment point of view and would have been obvious to one of ordinary skill in the art.  

Regarding claim 14 of the present invention, claim 6 of the ’907 Patent discloses the analogous limitation from a user equipment point of view and would have been obvious to one of ordinary skill in the art.  

Regarding claim 15 of the present invention, claim 10 of the ’907 Patent discloses the analogous limitation from a user equipment point of view and would have been obvious to one of ordinary skill in the art.  

Regarding claim 16 of the present invention, claim 11 of the ’907 Patent discloses the analogous limitation from a user equipment point of view and would have been obvious to one of ordinary skill in the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sundararajan et al (US 2020/0044793) discloses a method including repetition techniques for autonomous uplink transmissions.
Du et al (US 2020/0195407) discloses a method for configuring resources for uplink transmission.
Jeon et al (US 2019/0097762) discloses a method for HARQ feedback for grant-free transmissions.  
Jechoux et al (US 2020/0177326) to discloses a system for uplink grant-free transmissions including configuration and resource bundling.  
Al-Imari (US 2020/0099477) to discloses hybrid automatic repeat request feedback procedures for uplink transmissions.
Lei et al (US 2020/0059322) to discloses a method ceasing transmission on uplink repetition bundles for grant-free transmission.
Wang et al (US 2020/0052828) to discloses a method for performing uplink transmission repetition.
Cao et al (US 2020/0230691) to discloses a method for configuration, indication and ACK/NACK of grant-free transmissions.  
Sundararajan et al (US 10,863,538) to discloses a method for grant processing during grant-free uplink repetition transmissions.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        August 31, 2022